Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 1 of 22 PageID #: 593




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

STEVEN BLAKENEY,                             )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )       Case No. 4:19-cv-00079-SNLJ
                                             )
UNITED STATED OF AMERICA,                    )
                                             )
              Defendant.                     )

                             MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff Steven Blakeney’s motion under 28

U.S.C. § 2255 to vacate, set aside, or correct the sentence imposed in USA v. Blakeney,

4:15-cr-00354. (ECF 1). Also before the Court are two motions for leave to conduct

discovery related to Blakeney’s Section 2255 motion. (ECF 2, 4), and a motion to expand

the record (ECF 40). For the reasons that follow, this Court will DENY all four motions.

I. BACKGROUND

       On January 28, 2016, Blakeney was convicted by a jury on one count of

conspiracy against rights rights in violation of 18 U.S.C. § 241, one count of deprivation

of rights under color of law in violation of 18 U.S.C. § 242, and one count of falsifying

records in violation of 18 U.S.C. § 1519. Blakeney was sentenced to an aggregate term of

51 months in prison. By way of his Section 2255 motion, he now seeks to set aside his

sentence because he was allegedly deprived of effective assistance of counsel by his

attorney, Clinton Wright, and because the Government purportedly failed to disclose

exculpatory evidence.

                                             1
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 2 of 22 PageID #: 594




       The conduct underlying Blakeney’s conviction involved claims that he

orchestrated the arrest of mayoral candidate Nakisha Ford during a 2013 mayoral election

in the city of Pine Lawn, Missouri. Blakeney, a former Pine Lawn police sergeant, was

purported to have placed an unflattering sign of Ford—depicting her mugshot from a

previous arrest—in the front window of Pine Lawn Food Market against the wishes of

owner Mazen “Mario” Samad and his brother Akram “Sam” Samad. On March 31, 2013,

Ford visited Pine Lawn Food Market and, seeing the sign, had it removed. Upon learning

of this, Blakeney undertook a number actions to ensure Ford’s arrest—including, among

other things, instructing the Samads to provide a false story of Ford’s alleged theft and

disturbance at Pine Lawn Food Market, as well as providing false information to a

subordinate officer in what would later become known as Incident Report 13-1337.

Shortly after these efforts to build a story against Ford, Blakeney, three other polices

officers, the chief of police, and Anthony Gray—the Pine Lawn Prosecuting Attorney—

proceeded to Ford’s residence and arrested her. Ford was charged with stealing and

disorderly conduct, but the charges were reduced to a single littering charge; she

ultimately pled guilty and paid a $500 fine. The facts are more fully set out in the Eighth

Circuit’s review of the underlying trial proceedings in United States v. Blakeney, 876

F.3d 1126 (8th Cir. 2017) (affirming Blakeney’s conviction).

II. ANALYSIS

   A. Ineffective Assistance of Counsel

         i.   Applicable Standards



                                              2
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 3 of 22 PageID #: 595




       To prove ineffectiveness of counsel, a defendant must satisfy a two-prong test as

set forth in Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland, “a

defendant must demonstrate both that his attorney’s performance fell below an objective

standard of reasonableness and that he was prejudiced as a result.” Meza-Lopez v. United

States, 929 F.3d 1041, 1044 (8th Cir. 2019) (citing Strickland, 466 U.S. 668 (1984)).

“Surmounting Strickland’s high bar is never an easy task.” Padilla v. Kentucky, 559 U.S.

356, 371 (2010). In part, this is because “[a]n ineffective-assistance claim can function as

a way to escape rules of waiver and forfeiture and raise issues not presented at trial[.]”

Harrington v. Richter, 562 U.S. 86, 105 (2011). Thus, the “Strickland standard must be

applied with scrupulous care[.]” Id. at 105.

       Establishing performance deficiency under Strickland’s first prong requires a

showing “that counsel made errors so serious that counsel was not functioning as the

‘counsel’ guaranteed [to] the defendant by the Sixth Amendment.” Dat v. United States,

920 F.3d 1192, 1194 (8th Cir. 2019). The goal “is not to second-guess every decision, but

rather to ask what a reasonable lawyer would have done under the circumstances.”

Adejumo v. United States, 908 F.3d 357, 362 (8th Cir. 2018). Thus, a court must

“determine whether, in light all of the circumstances, the identified acts or omissions

were outside the wide range of professionally competent assistance.” Cole v. Roper, 623

F.3d 1183, 1189 (8th Cir. 2010). This context-sensitive analysis requires the court to

make “every effort to eliminate the distorting effects of hindsight, to reconstruct the

circumstances of counsel’s challenge conduct, and to evaluate the conduct from counsel’s

perspective at the time.” Kemp v. Kelley, 924 F.3d 489, 500 (8th Cir. 2019); see also

                                               3
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 4 of 22 PageID #: 596




Maryland v. Kulbicki, 136 S.Ct. 2, 4 (2015) (per curiam) (noting the “natural tendency to

speculate as to whether a different trial strategy might have been more successful” and

stating “to combat this tendency, we have adopted the rule of contemporary assessment

of counsel's conduct.”). And, because “advocacy is an art and not a science,” Strickland,

466 U.S.at 681, counsel is afforded “a heavy measure of deference” in their strategic

choices. Strong v. Roper, 737 F.3d 506, 518 (8th Cir. 2013).

       Prejudice is another matter. “Unlike the deficient performance prong, evaluation

of prejudice is not limited to a contemporaneous assessment, i.e., viewing the facts as of

the time of counsel’s conduct without the use of hindsight.” Whitmore v. Lockhart, 8 F.3d

614, 622 (8th Cir. 1993). Strickland’s prejudice prong focuses, instead, on whether “there

is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Lafler v. Cooper, 566 U.S. 156, 163 (2012). In

satisfying this standard, “[i]t is not enough for the defendant to show that the errors had

some conceivable effect on the outcome of the proceeding.” Ford v. United States, 917

F.3d 1015, 1021 (8th Cir. 2019). Rather, a defendant’s proof must be sufficiently robust

so as to “undermine confidence in the outcome.” Id.; see also Cullen v. Pinholster, 563

U.S. 170, 190 (2011) (explaining a defendant must show a “substantial” likelihood of a

different result and not merely a “conceivable” one). That is to say, while outcome is an

important benchmark, the “ultimate inquiry must concentrate on the fundamental fairness

of the proceeding.” Weaver v. Massachusetts, 137 S.Ct. 1899, 1911 (2017); see also

Lockhart v. Fretwell, 506 U.S. 364, 369 (1993) (noting that prejudice focuses on the

deprivation of fairness and reliability, not merely outcome, and explaining “analysis

                                              4
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 5 of 22 PageID #: 597




focusing solely on mere outcome determination, without attention to whether the result of

the proceeding was fundamentally unfair or unreliable, is defective.”). Accordingly,

demonstrating mere theoretical prejudice is insufficient—prejudice must, instead, be so

serious, so concrete in its effect, as to undermine the conclusion that a trial’s results were

both fair and reliable. See Nelson v. United States, 909 F.3d 964, 970 (8th Cir. 2018)

(prejudice resulting from counsel’s errors must be “so serious as to deprive [the

defendant] of a fair trial, a trial whose result is reliable”); see also Strickland, 466 U.S. at

693-694 (“It is not enough for the defendant to show that the errors had some

conceivable effect on the outcome of the proceeding. Virtually every act or omission of

counsel would meet that test, and not every error that conceivably could have influenced

the outcome undermines the reliability of the result of the proceeding. [Rather], the

appropriate test for prejudice finds its roots in the test for materiality[.]”).

       In applying Strickland, “a court may decide [the] claim by addressing either prong.

There is no reason for a court deciding an ineffective assistance claim to approach the

inquiry in the same order or even to address both components of the inquiry if the

defendant makes an insufficient showing on one.” Ford v. United States, 917 F.3d 1015,

1021 (8th Cir. 2019) (quoting Strickland, 466 U.S. at 697).

         ii.   Failure to Call “Critical” Witnesses

       Blakeney first argues his counsel was ineffective by failing to call four “critical”

witnesses: (1) Anthony Gray—the Pine Lawn Prosecuting Attorney; (2) April Brooks—a

cashier at Pine Lawn Food Market; (3) Rickey Collins—Chief of the Pine Lawn Police

Department; and (4) Lawrence Fleming—a Pine Lawn Police Department Commander.

                                                5
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 6 of 22 PageID #: 598




Blakeney also urges the Court to grant leave to conduct depositions of Gray, Brooks, and

Collins, to essentially develop his postulations that each was a critical witness with

information showing he was not the perpetrator of Ford’s arrest.

        Succeeding on such an argument is a tall order. See Raulerson v. Warden, 928

F.3d 987, 998 (11th Cir. 2019) (“which witnesses, if any, to call, and when to call them,

is the epitome of a strategic decision, and it is one that we will seldom, if ever, second

guess”); Hernandez v. Chappell, 923 F.3d 544, 557 (9th Cir. 2019) (counsel, who forgot

to subpoena witness for use at trial, was negligent; but, that still did not rise to level of

ineffective counsel where, at best, the witness would have offered testimony of minimal

probative value); Weaver v. Nicholson, 892 F.3d 878, 885 (7th Cir. 2018) (applying a

strong presumption that failing to call witness “was strategic” and within the “wide range

of reasonable professional assistance”). To be sure, “[a] reasoned decision not to call a

witness is a virtually unchallengeable decision of trial strategy, in part because there is

considerable risk inherent in calling any witness because if the witness does not hold up

well on cross-examination, the jurors might draw unfavorable inferences.” Rodela-

Aguilar v. U.S., 596 F.3d 457, 464 (8th Cir. 2010). Moreover, complaints of uncalled

witnesses often rely on self-serving speculation, which cannot ordinarily pass the hurdles

of Strickland. See Sullivan v. Deloach, 459 F.3d 1097, 1111 (11th Cir. 2006); Sayre v.

Anderson, 238 F.3d 631, 636 (5th Cir. 2001).

       The Court finds Blakeney has failed to demonstrate that Wright’s performance

was sufficiently deficient under Strickland’s first prong. Generally speaking, one of the

lines of demarcation between effective and ineffective counsel lies on the notion of

                                               6
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 7 of 22 PageID #: 599




reasonable investigations. If an attorney has reasonably investigated a case and its

potential defenses, then resultant strategic decisions flowing therefrom are “virtually

unchallengeable.” Link v. Luebbers, 469 F.3d 1197, 1204 (8th Cir. 2006). Here,

Blakeney’s own affidavit acknowledges that Wright was well aware of the four witnesses

at issue and had a firm knowledge about the things they could testify on in supporting

Blakeney’s defense; in fact, according to Blakeney, Wright was aware of all of the

various things Blakeney now points to in arguing the strategic value of each witness.

(ECF 1-1, ¶¶ 30-34). Blakeney does not point to Wright’s ignorance or inattentiveness,

but instead resolves to second-guess the apparent strategic reasons Wright chose not to

call these witnesses. That criticism does not suffice. See Forrest v. Steele, 764 F.3d 848,

855 (8th Cir. 2014); Marcrum v. Luebbers, 509 F.3d 489, 503 (8th Cir. 2007). To be sure,

each witness poses strategic problems had they been called.

       Blakeney says Gray “would have provided relevant and probative testimony as to

whether [] Blakeney conspired to arrest Nakisha Ford … or whether, instead, her arrest

was the product of [] Gray’s own decision to charge.” In support, Blakeney points to

Gray’s May 29, 2019, deposition, in which Gray acknowledged it was his “sole decision”

to arrest Ford. (ECF 26-1, p. 17). But, that deposition wasn’t available to Wright at the

time he was making trial decisions. See Marcrum v. Luebbers, 509 F.3d 489, 502 (8th

Cir. 2007) (“we must view the facts as they existed at the time of counsel’s conduct”).

And, in any event, Gray’s testimony has been less-than-consistent. In 2017, for example,

Gray said “I’m not going to say I issued a[n arrest] order [to Blakeney] … if they wanted

to arrest [Ford] that day, I felt that it would be something that I would prosecute.” (Case

                                             7
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 8 of 22 PageID #: 600




No. 4:15-cr-00354, ECF 195-1, pp 7-8). In fact, the information actually before Wright at

the time suggested Blakeney personally brought the case to Gray’s attention and that

Mayor Caldwell (the incumbent running against Ford) was urging Ford’s prosecution.

When the underlying criminal case was on appeal, the Eighth Circuit expressly noted

Wright’s awareness of a possible Blakeney-Caldwell conspiracy. U.S. v. Blakeney, 876

F.3d 1126, 1132 (8th Cir. 2017). Wright also would have been aware of the indictment’s

language that states both that “the Prosecutor for Pine Lawn went to [Ford]’s residence

[to] place[] her under arrest,” and that, prior to her arrest, it was “Blakeney [who] caused

false allegations to be provided to the Prosecutor[.]” (Case No. 4:15-cr-00354, ECF 2, p.

3). Simply put, even if testimony could have been elicited from Gray that he made the

ultimate decision to arrest Ford, that does not further answer whether Blakeney

influenced Gray’s decision—and calling Gray would have opened the door for cross-

examination on the exact circumstances influencing that decision, which Wright may

well have wanted to avoid.

       Blakeney says Brooks could have testified “as to whether there was probable

cause to arrest Nakisha Ford” for theft and disorderly conduct as well as whether

Blakeney encouraged Mario Samad to call the police. The second argument is curious

because it was Sam Samad, not Mario, who called the police—the jury, in fact, heard

Sam’s 911 call, as well as testimony from Sam that Blakeney forced him to call the

police. (Tr. Vol. II, pp. 128-132). As for the first argument, the information before

Wright shows that Brooks also believed she was forced by an “officer [to] write a phony

statement in the incident involving Ford” and that Ford, ultimately, was “loud and

                                             8
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 9 of 22 PageID #: 601




somewhat obnoxious[,] but was not overbearing or threatening.” (ECF 15-1, p. 5).

Brooks also discusses how someone matching Blakeney’s description “instructed other

police officers to go and arrest Ford.” (Id. at p. 2). Again, eliciting the testimony

emphasized by Blakeney could have been a pyrrhic victory at best, as there was ample

room for cross-examination to proportionally bolster the Government’s case.

       Blakeney says Collins could have testified about how Blakeney disagreed with the

decision to arrest Ford and argued about it with Gray and Mayor Caldwell. Blakeney

cites to a letter Collins allegedly signed explaining as much. As it turns out, however,

Collins later said the letter was drafted by Blakeney and his counsel and Collins suggests

he signed it after merely “brows[ing]” it because Blakeney had helped him in a civil

lawsuit of his own. Collins said he was especially bothered by the letter “where it said he

witnessed Blakeney arguing with Caldwell about the arrest of Ford. [He] only assumed

that was what the argument was about. [But,] it was a common occurrence for Blakeney

and Caldwell to argue.” (ECF 15-1, p. 11-12). In addition, Collins described Blakeney as

a “terrible officer” and stood by his assessment that “Blakeney was always violating

people’s civil rights.” Once again, there was substantial risk in calling Collins as a

witness.

       Blakeney says both Collins and Fleming could have testified about how the police

report introduced at trial was not an “official” report because the Pine Lawn Police

Department required a handwritten signature on every page. Instead, Blakeney’s name

was merely stamped onto the police report. (Case No. 4:15-cr-00354, ECF 118-2).

Blakeney does not make clear why this matters, however, since the reporting officer—

                                              9
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 10 of 22 PageID #: 602




Jesse Brock—had signed his name to the report and told the jury that “all the information

that [he] put into the report was provided by [] Sergeant Blakeney.” (Tr. Vol. II, p. 225).

To be sure, the Eighth Circuit has already explained that Brock’s testimony at trial was

enough to hold Blakeney accountable for having endorsed false information contained in

a subordinate’s report. See Blakeney, 876 F.3d at 1133 (citing United States v. Moyer,

674 F.3d 192, 208 (3d Cir. 2012)). There is, indeed, nothing in the falsification of records

statute that requires falsification to be at one’s own hands, oral mandates moving

another’s pen is sufficient. See 18 U.S.C. § 1519; see also Moyer, 674 F.3d at 207 (chief

of police violated Section 1519 by endorsing false information contained in his

subordinate’s report). Thus, this additional testimony would not have helped Blakeney.

       At bottom, there are a number of reasons why Wright may not have wanted to call

these four witnesses—if each came with certain strategic advantages, they also came with

notable disadvantages. So, it cannot be said “that counsel made errors so serious that

counsel was not functioning as the ‘counsel’ guaranteed [to] the defendant by the Sixth

Amendment.” Dat, 920 F.3d at 1194. And that conclusion leads into Strickland’s second

prong: Blakeney also fails to demonstrate prejudice. His theory of ineffective counsel

does not rise beyond the level that failing to call these witnesses had a “conceivable”—

rather than “substantial”—"effect on the outcome of the proceeding.” Ford, 917 F.3d at

1021; see also Cullen, 563 U.S. at 190 (defendant must show a “substantial” likelihood of

a different result). Even if these witnesses were called, it is not clear whether the balance

of their testimony would have favored the Government or Blakeney—or resulted in a net

neutral. The positive aspects of their testimony cannot be considered in a vacuum, as

                                             10
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 11 of 22 PageID #: 603




Blakeney urges. In sum, Blakeney fails to show that the result of trial would have been

substantially different. See McCauley-Bey v. Delo, 97 F.3d 1104, 1106 (8th Cir. 1996).

       That leaves Blakeney’s discovery-related motions and motion to expand the

record. Based on the foregoing analysis, the Court will deny Blakeney’s two discovery

motions because this case can be decided on its face. Blakeney seeks, among other

things, depositions of Gray, Brooks, and Collins but only on topics this Court has already

explained are insufficient to move the needle on Blakeney’s Section 2255 motion. See,

e.g., Hart v. U.S., 2010 WL 3000039 at *1 (E.D. Mo. Jul. 26, 2010) (holding movant’s

motion for leave to conduct discovery was “premature” where the court had not yet

decided whether the “claim is inadequate on its face”); Coleman v. U.S., 399 F.Supp.2d

1008, 10109 (E.D. Mo. 2005) (denying discovery motion where Section 2255 claim was

“without merit based on the motions, records, and law applicable to the case” and movant

“failed to demonstrate that the [discovery] request … would lead to any information

which might permit them to make out successful § 2255 claims”). Further, Blakeney

seeks to file certain requests to admit, but these again fail to sufficiently account for the

reasons Blakeney was convicted. For example, he wants the Government to admit that no

warrant was issued; be that as it may, that wasn’t the basis of Blakeney’s conviction—

warrant or not, Blakeney is alleged to have orchestrated Ford’s unlawful arrest through

false records and conspiratorial efforts to influence key witnesses, and that is exactly

what the jury believed Blakeney had done.

       As for the motion to expand (filed more than a year after this case was initiated),

Blakeney says newly-acquired, unredacted FBI communications dated in 2013 shows that

                                              11
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 12 of 22 PageID #: 604




(a) Wright was ineffective for having failed to call Brooks in that “the unredacted

documents support Ms. Brooks statement in her FBI 302 that Mario Samad called 911

immediately after his encounter with Nakisha Ford” and “the unredacted documents

confirm that two calls were made to 911”; and (b) the documents “demonstrate that

Blakeney did not approve Nakisha Ford’s arrest report and supports [his] defense that the

decision to arrest Ford was made without his input.” These arguments retread the same

ground. First, it was Sam, not Mario, that called the police at the direction of Blakeney—

that is the call that the jury heard, and the jury also heard Sam testify that Blakeney made

him do it. (Tr. Vol. II, pp. 130-132). Thus, though Mario may have called, too, it is pure

conjecture that he did so before Sam was directed to do so by Blakeney. Nothing in these

new records indicates Brook’s testimony would have suddenly been determinative and/or

clearly in Blakeney’ favor. Second, the documents do not actually negate Blakeney’s role

in the police report. As is explained in more detail below (in the Brady violation

analysis), nothing about the newly-offered police report clearly indicates Blakeney did

not encourage Ford’s arrest—the theory being offered is that he directed the contents of

the police report, even if his signature did not appear on it initially (many versions have

floated about, some with and some without Blakeney’s signature). Simply put, nothing

contained in the 16 pages of new records would change the results of this case.

Blakeney’s motion to expand the record is, therefore, denied.

       iii.   Failure to Rebut Nakisha Ford’s Testimony Regarding Prior
              Altercation with Police




                                             12
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 13 of 22 PageID #: 605




       During the trial, the Government introduced the poster of Ford into evidence. (Tr.

Vol. II, pp. 23-24). The poster contained a depiction of Ford from a prior arrest involving

her encounter with Pine Lawn Police in July 2012. (Tr. Vol. III, pp. 43, 78-79). Ford

testified that she was arrested for disorderly conduct, interfering with an arrest, and

assaulting an officer. (Tr. Vol. III, pp. 21-22, 28-29, 47-48). However, she also testified

that she believed she was ultimately arrested merely for commenting on the police’s

rough treatment of a man named Eric; she explained “there was no conviction for

[interfering with an arrest] … I believe it was dismissed.” (Tr. Vol. III, p. 29). Blakeney

argues “Ford was lying about whether she had received a conviction,” and criticizes

Wright for failing to “confront Ford with certified copies of [her] conviction.” Blakeney

also says Wright should have called the officer involving in the July 2012 incident, Jared

Anderson, to rebut Ford’s claim that she did not, in fact, interfere with an arrest.

       The Government says these criticisms go nowhere because Federal Rule of

Evidence 608(b) would have prohibited both Anderson’s testimony and introduction of

certified copies of Ford’s conviction. Further, the Government says the “certified copies

of conviction” are anything but: “instead, the exhibit indicates that a charge of assaulting

a police officer was dismissed, a charge of interfering with an officer was amended to

littering, and a charge of resisting arrest was amended to littering.” (emphasis added).

       Rule 608(b) states “extrinsic evidence is not admissible to prove specific instances

of a witness’s conduct in order to attack or support the witness’s character for

truthfulness.” FED. R. EVID. 608(b). The Eighth Circuit has noted this rule “applies only

when the sole reason for proffering [the] evidence is to show that the witness has done

                                             13
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 14 of 22 PageID #: 606




things, unrelated to the suit being tried, that make him more or less believable per se.”

United States v. Rojas, 826 F.3d 1126, 1131 (8th Cir. 2016). However, “the rule does not

address the admissibility of extrinsic evidence used to impeach a witness through …

contradiction.” Id.

       There is nothing about an arrest or interfering with an arrest, in itself, that would

tend to bear on truthfulness, and any extrinsic evidence offered to prove that specific

conduct would rightly be rejected under Rule 608(b). See Barber v. City of Chicago, 725

F.3d 702, 709 (7th Cir. 2013) (noting that an arrest does not “impeach the integrity or

impair the credibility of a witness.”). Therefore, Anderson’s proposed rebuttal testimony

would, indeed, have been barred under Rule 608(b). See U.S. v .Ramirez, 609 F.3d 495,

499-500 (2d Cir. 2010) (officer’s rebuttal testimony barred by Rule 608(b) to the extent it

was offered to prove past conduct); U.S. v. Douglas, 46 F.3d 1127 (4th Cir. 1995)

(officer’s rebuttal testimony offered to attack credibility, rather than to impeach, was

barred by Rule 608(b)).

       But, Blakeney seemingly proceeds, instead, down the path of impeaching a

witness through contradiction—pointing to Ford’s “lies” and the need to rebut her “false

statements” about her “convictions.” The Court finds no contradiction in Ford’s

testimony. What Ford testified to was that she was arrested for interfering with an arrest,

but that she was never convicted of that offense because she “had an attorney” and she

“believe[d] it was dismissed.” (Tr. Vol. III, p. 29). The rap sheet emphasized in

Blakeney’s argument does not contradict that testimony. It does not show, contrary to

Blakeney’s assertions, that she was ever convicted of interfering with an arrest; rather, it

                                             14
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 15 of 22 PageID #: 607




shows Ford was charged with interfering with an arrest, which was ultimately pled down

to littering. In any event, she also never gave the testimony that Blakeney attributes to

her. She said, simply, that she believed the charge for interfering with an arrest was

“dismissed” through efforts of her attorney. Technically, that charge was amended rather

than dismissed; but, to a layman, it may as well have been “dismissed” since the original

charge was never reduced to a conviction against Ford. See Ramirez, 609 F.3d at 500

(impeachment exception to Rule 608(b) inapplicable where rebuttal evidence did not

accurately contradict witness’s testimony).

        iv.   Failure to Challenge Alleged Constructive Amendment or Variance to
              Indictment

       The indictment references that a warrant was issued for Ford’s arrest, which was

“caused” by Blakeney’s conspiracy and false pretenses. (Case No. 4:15-cr-354, ECF 2).

Blakeney argues there was a “constructive amendment” to the indictment, or at least a

“fatal variance” between the indictment and the evidence at trial, because “no evidence

was adduced that an arrest warrant was ever issued for the arrest of Nakisha Ford” and

because “the jury was [never] instructed as to an arrest warrant.” Blakeney says his

counsel was ineffective by failing address this discrepancy.

       The Eighth Circuit has explained the difference between a constructive

amendment and a variance as follows:

       A constructive amendment occurs when the essential elements of the
       offense as charged in the indictment are altered in such a manner—often
       through the evidence presented at trial or the jury instructions—that the
       jury is allowed to convict the defendant of an offense different from or in
       addition to the offenses charged in the indictment. In reviewing an appeal
       based on a claim of constructive amendment, we consider whether the

                                              15
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 16 of 22 PageID #: 608




       admission of evidence or the jury instructions created a substantial
       likelihood that the defendant was convicted of an uncharged offense. A
       variance arises when the evidence presented proves facts that are materially
       different from those alleged in the indictment. The basic difference between
       a constructive amendment and a variance is this: a constructive amendment
       changes the charge, while the evidence remains the same; a variance
       changes the evidence, while the charge remains the same. A variance is
       harmless error if it does not prejudice a defendant's right to notice, while a
       constructive amendment is reversible error per se.


United States v. Johnson, 719 F.3d 660, 668 (8th Cir. 2013) (internal citations omitted).

       Here, there was no constructive amendment to the indictment because the essential

elements of the offenses against Blakeney did not change; the existence—or not—of an

arrest warrant does not “change the charge” against Blakeney. Id. To be sure, in count I

Blakeney was charged with violating 18 U.S.C. § 241, which makes it a crime “if two or

more persons conspire to injure, oppress, threaten, or intimidate any person … in the free

exercise or enjoyment of any right or privilege secure to him by the Constitution or laws

of the United States[.]” As the Eighth Circuit explained it when the underlying case was

on appeal, “the Government must prove an actual agreement between two or more

persons to accomplish a prohibited object.” Blakeney, 876 F.3d at 1131 (emphasis

added). Here, the object of the conspiracy—as explained in the indictment—was not the

issuance of a warrant, but to “effect[uate] the arrest of [Ford] based on false allegations

and without probable cause[.]” The transcript makes clear that Ford was arrested and, in

fact, authorities had filled out a form for “wanted people” prior to arresting her. (Tr. Vol.

II, p 228-231). That’s enough—A conspiracy was undertaken that culminated in the

arrest of Ford, warrant notwithstanding. In sum, whether a warrant was issued for Ford’s


                                             16
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 17 of 22 PageID #: 609




arrest simply does not bear on the core elements of the Section 241 claim as described in

the indictment.

       As for count II, Blakeney was charged with violating 18 U.S.C. § 242, which

prohibits anyone acting “under color of any law … [to] willfully subject[] any person …

to the deprivation of any rights, privileges, or immunities secured or protected by the

Constitution or laws of the United States[.]” Reduced to its elements, a Section 242

offense requires proof that defendant (1) acted willfully (2) while under color of law (3)

to deprive an individual of their constitutional rights. Blakeney, 876 F.3d at 1132. The

actions described in count II were Blakeney’s “false allegations” against Ford in his

capacity as an officer, which caused her “unreasonable seizure.” It is true that count II

mentions that Blakeney “caused a warrant to be issued for the arrest of [Ford].” But, the

“actions” taken in satisfaction of the first element were predicated on Blakeney’s

supplying of false information to his junior officer—not the issuance of a warrant—

which led to an “unreasonable seizure” in satisfaction of the third element. As the Eighth

Circuit explained, “[i]n other words, Blakeney supplied the information that purportedly

justified Ford’s arrest.” Blakeney, 876 F.3d at 1133.

       Blakeney’s variance argument has more traction, as one of the overt acts described

in the indictment was “the issuance of a warrant” by the city prosecutor caused by

Blakeney’s false allegations. (Case No. 4:15-cr-354, ECF 2). But, even if the evidence

offered at trial differed slightly from the indictment, it was not a “material” difference.

United Stated v. Iu, 917 F.3d 1026, 1034 (8th Cir. 2019). To be sure, the issuance of a

warrant—or lack thereof—was not part of the “substantive evidence” needed to prove

                                              17
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 18 of 22 PageID #: 610




Blakeney’s guilt. Id. at 1035. His guilt was predicated on providing false information that

led to Ford’s arrest. At most, the issuance of a warrant would have been a supplementary

addition to the evidence otherwise showing how Blakeney’s false information effectuated

Ford’s arrest. The Eighth Circuit found that “Gray”—the city prosecutor—“did not

authorize the charges independent of Blakeney’s actions.” Blakeney, 876 F.3d at 1133.

To be sure, Blakeney was the impetus for the law enforcement processes that followed,

ending in Ford’s unlawful arrest—he and his attorney were made well aware of this

theory of culpability by the indictment’s language. Any nuance that a warrant may have

added to this case was simply inessential, at most.

        v.    Failure to Properly Respond to Court Interactions with Jurors

       After retiring to deliberate, the jury asked to read the testimony of three

witnesses—Sam, Mario, and Mohammad Samad. This Court initially communicated with

the jury outside of the presence of the parties and their counsel after facing difficulty

tracking everyone down, telling the jury that “there is no transcript of that testimony to

read.” (Tr. Vol. IV, p. 65). But, the Court later informed both attorneys of the jury’s

question and neither objected or proposed an additional response. Blakeney now suggests

a transcript should have been prepared on these three witnesses because their testimony

included “substantial impeachment.” He does not describe what that impeachment might

be; but, suffice it to say here, the Eighth Circuit has already held that “the testimony

requested [by the jury] was favorable to the Government in that it established that

Blakeney forced the Samad brothers to make false statements. Thus, reviewing it likely

would not have swayed the jury in Blakeney’s favor.” Blakeney, 876 F.3d at 1136.

                                             18
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 19 of 22 PageID #: 611




Blakeney, citing U.S. v. Millard, 235 F.3d 1119 (8th Cir. 2000), points out that the Eighth

Circuit was applying a plain error standard and not the Strickland standard when

discussing the lack of prejudice. To his credit, Millard does, indeed, explain that

Strickland poses a “slightly lower” burden compared to plain error. Id. at 1121. But, even

if the burden is lowered slightly, Blakeney does nothing to satisfy it beyond offering a

perfunctory argument that he “was prejudiced because the jury was unable to read the

transcripts.” Prejudice has not been shown here.

       The jury had also asked this Court what document Blakeney was accused of

falsifying. The Court responded: “[y]ou are to be guided solely by the evidence submitted

and the Court’s instructions.” (Tr. Vol IV, p. 65). In its review, the Eighth Circuit said

“the jury instructions included a verbatim recitation of the indictment, which specified

that Blakeney was charged with falsifying police report 13-1337.” Blakeney, 876 F.3d at

1135. Blakeney now accuses the Eighth Circuit of “misread[ing] the record” in that “the

jury instructions did not contain a verbatim recitation of the indictment and did not refer

to police report 13-337.” Blakeney says this Court should have “advised the jury that

Blakeney was accused of falsifying report 13-1337.”

       It is Blakeney who misreads the record. In its instructions, this Court read the

following to the jury:

       COUNT III - FALSIFICATION OF RECORDS

       The grand jury further charges that:

       One: The allegations contained in paragraphs 1 through 6 of Count I of this
       indictment are restated and incorporated herein.


                                              19
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 20 of 22 PageID #: 612




       Two: Between on or about March 31, 2013, and on or about May 31, 2013,
       in St. Louis County within the Eastern District of Missouri, Steven
       Blakeney, the defendant herein, did knowingly falsify and make a false
       entry in and cause to be falsified and a false entry to be made in a record
       and document to wit: Pine Lawn Police Department Incident Report 13-
       1337 related to the arrest of Nakisha Ford, with the intent to impede,
       obstruct and influence, and in contemplation of, the investigation and
       proper administration of a matter within the jurisdiction of the Federal
       Bureau of Investigation, which was and is a department and agency of the
       United States government.

       In violation of Title 18, United States Code, Section 1519 and 2.

(Tr. Vol. I, pp. 82-83 (emphasis added)). Thus, by referring the jury back to the

instructions that had been read to them, this Court answered the jury’s question and did

not leave them “confused” as Blakeney now argues.

       At bottom, having carefully considered each of Blakeney’s criticisms, this Court

holds Blakeney has not demonstrated the ineffectiveness of his counsel at trial. None of

the things argued by Blakeney indicate “a breakdown [of] the adversary process”

sufficient to “render the result [of trial] unreliable.” Strickland, 466 U.S. at 687. Blakeney

fails to “[s]urmount[] Strickland’s high bar.” Padilla, 559 U.S. at 371.

   B. Brady Violations

       Blakeney argues, next, that the Government withheld the original police report 13-

337 in violation of Brady v. Maryland, 373 U.S. 83 (1963). Blakeney argues the

“government’s key piece of evidence” as to count III was report 13-337. He points out

“the original [] police report [] did not contain his signature” and, therefore, it “was not

approved by him.” He also acknowledges, however, the version admitted at trial also

“contain[ed] no signatures,” but instead “only the typed named of P.O. Jesse Brock as the


                                              20
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 21 of 22 PageID #: 613




reporting officer and Sgt. Steven Blakeney as the approving officer.” Curiously, he then

doubles back in suggesting “the original report contains the written signature of P.O.

Brock and a stamped signature of Blakeney.” Whatever point he’s trying to make, it

appears Blakeney is concerned that one of the many versions of the report did not contain

his signature and that particular version was allegedly withheld by the Government.

       A Brady violation has three components: “[t]he evidence at issue must be

favorable to the accused, either because it is exculpatory, or because it is impeaching; that

evidence must have been suppressed by the State, either willfully or inadvertently; and

prejudice must have ensued.” United States v. Anwar, 880 F.3d 958, 969 (8th Cir. 2018)

(quoting Strickler v. Greene, 527 U.S. 263, 281-282 (1999)). To establish a Brady

violation, “the defendant must show that the evidence was favorable and material and

that the government suppressed the evidence.” Id. (emphasis in original). “Evidence is

material only if there is a reasonable probability that, had it been disclosed, the result of

the proceeding would have been different.” Id.

       Blakeney’s Brady challenge can be resolved on a lack of materiality. It simply

does not matter when (or if) Blakeney signed report 13-1337. As already explained by the

Eighth Circuit, his guilt derived from the fact that he “provided the false information

contained in the report [and] directed [his subordinate] to prepare it.” Blakeney, 876 F.3d

at 1133. Moreover, Brock—the officer who prepared the report—testified that Blakeney

did, in fact, approve the report and, as Blakeney himself notes, his stamp does appear on

at least one version of the report. (Tr. Vol. II, p. 227). Again, a Section 1519 offense can

be based upon the endorsement of a subordinate’s report. See 18 U.S.C. § 1519; see also

                                              21
Case: 4:19-cv-00079-SNLJ Doc. #: 49 Filed: 07/29/20 Page: 22 of 22 PageID #: 614




Moyer, 674 F.3d at 207 (chief of police violated Section 1519 by endorsing false

information contained in his subordinate’s report). Therefore, a myopic focus on the

existence or timing of Blakeney’s signature misunderstands the theory of culpability

relied on at trial, which was predicated, instead, on Blakeney’s mandate that a

subordinate author a false record on his behalf. Blakeney does not escape culpability by

falsifying a record through his subordinate and then artificially distancing himself from

that record by pointing to a lack of his own signature. There is more than one way to

falsify a record, and the evidence at trial supported the conclusion that Blakeney was

guilty of one of them. Even assuming the Government failed to disclose to Blakeney one

of the many versions of the report that happened to not have his signature on it, that

failure to disclose is simply immaterial to the liability theory advanced at trial.

III. CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff Steven Blakeney’s motion under 28

U.S.C. § 2255 to vacate, set aside, or correct the sentence imposed in USA v. Blakeney,

4:15-cr-00354 (ECF 1) is DENIED.

       IT IS FURTHER ORDERED that Blakeney’s two motions for leave to conduct

discovery (ECF 2, 4) and motion to expand the record (ECF 40) are DENIED.

       So ordered this 29th day of July 2020.




                                                   STEPHEN N. LIMBAUGH, JR.
                                                   UNITED STATES DISTRICT JUDGE

                                              22
